UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-7250


ALEXANDER JIGGETTS,

                    Plaintiff - Appellant,

             v.

BALTIMORE COUNTY; BALTIMORE COUNTY POLICE DEPARTMENT;
DETECTIVE STEVEN INGE, In his Official and Individual Capacity;
DETECTIVE GENE STEVEN PRYOR, In his Official and Individual Capacity;
OFFICER RICHARD GARLAND, In his Official and Individual Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-01526-JFM)


Submitted: January 5, 2018                                        Decided: January 12, 2018


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Jiggetts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Jiggetts appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Jiggetts v. Balt.

Cty., No. 1:17-cv-01526-JFM (D. Md. June 30, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2